PER CURIAM.
It appearing that the judgment sought to be reviewed is in favor of the receiver of a national bank to enforce stockholders’ liability created by the provisions of the National Banking Act, and that the suit was defended on the ground that the directors of the bank had committed a fraud on its stockholders, and that the Comptroller was a party to the fraud, and that these defenses were, in a trial to the court without a jury, overruled upon the authority of cases holding that the decision of the Comptroller adjudicating the necessity for stock assessments may not be collaterally attacked since it is a judicial determination and that the liability of the stockholders for the assessment is not limited because of the insolvency of the bank brought about by acts beyond the authority of its directors, now, therefore,
It is the conclusion of the court that there was no error in the findings and conclusions of the District Judge as recited in memorandum opinion filed in the cause, wherefore,
It is ordered that the judgment be and it is hereby affirmed for the reasons stated in said memorandum, and upon the authority of Crawford v. Gamble, 6 Cir., 57 F.2d 15; Bailey v. Tillinghast, 6 Cir., 99 F. 801, 808; and Barbour v. Thomas, 6 Cir., 86 F.2d 510.